 Case 3:19-cv-01460-BJD-PDB Document 1 Filed 12/20/19 Page 1 of 11 PageID 1



                               UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

 JAMES and MICHELLE LORD,

      Plaintiffs,                                               CASE NO.: 3:19-cv-01460

 v.
                                                                JURY TRIAL DEMANDED
 MIDLAND CREDIT MANAGEMENT, INC.,

 Defendant.
                                                         /

                                              COMPLAINT

        NOW COME Plaintiffs, JAMES & MICHELLE LORD, through counsel, SULAIMAN

LAW GROUP, LTD., complaining of Defendant, MIDLAND CREDIT MANAGEMENT, INC.,

as follows:

                                      NATURE OF THE ACTION

        1.          This is an action brought by consumers seeking redress for alleged violation(s) of

the Fair Debt Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq., the Telephone

Consumer Protection Act (the “TCPA”), 47 U.S.C. § 227 et seq. and the Florida Consumer

Collection Practices Act (the “CCPA”), Fla. Stat. § 559.55 et seq.

                                     JURISDICTION AND VENUE

        2.          This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.          This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

        4.          Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                                PARTIES




                                                     1
 Case 3:19-cv-01460-BJD-PDB Document 1 Filed 12/20/19 Page 2 of 11 PageID 2



       5.       JAMES and MICHELLE LORD (“James” individually, “Michelle” individually,

the “Plaintiffs” collectively) are natural persons, over 18-years-of-age, who at all times relevant

resided in Jacksonville, Florida.

       6.       Plaintiffs are “consumers” as defined by 15 U.S.C. § 1692a(3).

       7.       Plaintiffs are “persons” as defined by 47 U.S.C. § 153(39).

       8.       Plaintiffs are “consumers” as defined by Fla. Stat. § 559.55(8).

       9.       MIDLAND CREDIT MANAGEMENT, INC. (“MCM”) is a corporation organized

under the laws of Kansas.

       10.      MCM has its principal place of business at 350 Camino De La Reina, Suite 300,

San Diego, California 92108.

       11.      MCM is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal

purpose of MCM’s business is the collection of debt.

       12.      MCM is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly

collects or attempts to collect debts owed or due or asserted to be owed or due another.

       13.      MCM is a “person” as defined by 47 U.S.C. § 153(39).

       14.      MCM is a “debt collector” as defined by Fla. Stat. § 559.55(7) as MCM engagess

“in any business the principal purpose of which is the collection of any debts, or who regularly

collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or

due another.”

                                    FACTUAL ALLEGATIONS

       15.      At all times relevant, James was the sole operator, possessor, and subscriber of the

cellular telephone number ending in 3562.



                                                 2
 Case 3:19-cv-01460-BJD-PDB Document 1 Filed 12/20/19 Page 3 of 11 PageID 3



       16.     At all times relevant, James’s number ending in 3562 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       17.     At all times relevant, James was financially responsible for his cellular telephone

equipment and services.

       18.     At all times relevant, Michelle was the sole operator, possessor, and subscriber of

the cellular telephone number ending in 5315.

       19.     At all times relevant, Michelle’s number ending in 5315 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       20.     At all times relevant, Michelle was financially responsible for her cellular telephone

equipment and services.

       21.     Plaintiffs received a credit card issued by Credit One Bank, N.A.

       22.     Over time, various personal charges were made to this credit card account.

       23.     Plaintiffs defaulted on payments and Plaintiffs’ unpaid account balance was

charged-off and referred for collection.

       24.     Plaintiffs’ unpaid account balance is a “debt” as defined by 15 U.S.C. § 1692a(5)

as it relates to an obligation or alleged obligation to pay money arising out of a transaction in which

the money, property, insurance, or services which is the subject of the transaction are primarily for

personal, family, or household purposes.

       25.     Plaintiffs’ unpaid account balance is a “consumer debt” as defined by Fla. Stat. §

559.55(6) as it is an obligation or alleged obligation of a consumer to pay money arising out of a

transaction in which the money, property, insurance, or services which are the subject of the

transaction are primarily for personal, family, or household purposes.



                                                  3
 Case 3:19-cv-01460-BJD-PDB Document 1 Filed 12/20/19 Page 4 of 11 PageID 4



       26.      Plaintiffs’ unpaid account balance is a “debt” as defined by Fla. Stat. § 559.55(6)

as it is an obligation or alleged obligation of a consumer to pay money arising out of a transaction

in which the money, property, insurance, or services which are the subject of the transaction are

primarily for personal, family, or household purposes.

                   Allegations pertaining to MCM’s collection call campaign

       27.      Plaintiffs started to receive phone calls from MCM.

       28.      Plaintiffs soon discovered that MCM sought to collect on Plaintiffs’ Credit One

Bank account.

       28.      On multiple occasions, Plaintiffs answered.

       29.      Often times, Plaintiffs were greeted with clear pause prompting them to say “Hello,

Hello, Hello” prior to being connected to MCM’s representative.

       30.      Each time, Plaintiffs explained that they were unable to make payments.

       31.      Each time, Plaintiffs explicitly requested that MCM stop calling.

       32.      Other times, Plaintiffs answered and the phone calls were promptly dropped.

       33.      Unfortunately, Plaintiffs continue to receive phone calls from number(s) leading

back to MCM – (602) 362-4192; (609) 313-0979; (877) 365-9864; and (877) 365-9957.

       34.      All in all, Plaintiffs received dozens of these phone calls from MCM in spite of

asking MCM for the phone calls to cease.

       35.      On some days, Plaintiffs received multiple phone calls from MCM seeking to

collect on Plaintiffs’ Credit One Bank account.

       36.      MCM’s phone calls resulted in aggravation that accompanies unwanted phone

calls, emotional distress, invasion of privacy, and nuisance.



                                                  4
 Case 3:19-cv-01460-BJD-PDB Document 1 Filed 12/20/19 Page 5 of 11 PageID 5



        37.    Concerned with having their rights violated, Plaintiffs sought counsel to ensure that

MCM’s unlawful collection practices stopped.

        38.    Accordingly, Plaintiffs were forced to expend energy/time consulting with

attorneys as direct result of MCM’s unlawful collection practices.

                       Allegations pertaining to MCM’s dunning letters

        39.    Over time, Plaintiffs received debt collection letters, each enclosed in an envelope

with the words “TIME SENSITIVE DOCUMENTS” printed on its exterior in bold font.

        40.    Each time, Plaintiffs promptly opened this mail as it said “TIME SENSITIVE

DOCUMENTS.”

        41.    MCM’s letters contained information regarding Plaintiff’s Credit One Bank

account that MCM sought to collect from Plaintiffs.

        42.    Accordingly, MCM’s letters are “communications” as defined by 15 U.S.C. §

1692(a)(2) as it conveys information regarding Plaintiff’s Credit One Bank account directly to

Plaintiff.

        43.    MCM’s inclusion of “TIME SENSITIVE DOCUMENTS” on envelopes created

a false sense of urgency for Plaintiffs; as they were unable to afford to make payments – resulting

in needless emotional distress.

                                    CLAIMS FOR RELIEF

                                         COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

        44.    Paragraphs 15-43 of this Complaint are expressly adopted and incorporated herein

as though fully set forth herein.




                                                 5
 Case 3:19-cv-01460-BJD-PDB Document 1 Filed 12/20/19 Page 6 of 11 PageID 6



                                  Violation(s) of 15 U.S.C. § 1692d

       45.        Section 1692d provides:

       [a] debt collector may not engage in any conduct the natural consequence of which
       is to harass, oppress, or abuse any person in connection with the collection of a
       debt. Without limiting the general application of the foregoing, the following
       conduct is a violation of this section:

                  (5)    Causing a telephone to ring or engaging any person in telephone
                         conversation repeatedly or continuously with intent to annoy, abuse,
                         or harass any person at the called number.

15 U.S.C. § 1692d(5).

       46.        MCM violated 15 U.S.C. § 1692d(5) by continuing to place phone calls to Plaintiffs

in spite of being asked to cease on multiple occasions.

       47.        MCM’s behavior of continuously or repeatedly calling Plaintiff was abusive,

harassing, and oppressive.

                                  Violation(s) of 15 U.S.C. § 1692f

       48.        Section 1692f prohibits a debt collector from using “unfair or unconscionable

means” to collect a debt. 15 U.S.C. § 1692f.

       49.        The statute sets out a nonexclusive list of conduct that qualifies as unfair or

unconscionable. Id.

       50.        Subpararaph (8) prohibits the following conduct:

       [u]sing any language or symbol, other than the debt collector’s address, on any
       envelope when communicating with a consumer by use of the mails or by telegram,
       except that a debt collector may use his business name if such name does not
       indicate that he is in the debt collection business.

Id. § 1692f(8).

       51.        Section 1692f(8) regulates language “on any envelope.” Id.



                                                  6
 Case 3:19-cv-01460-BJD-PDB Document 1 Filed 12/20/19 Page 7 of 11 PageID 7



       52.     The text of § 1692f(8) is unequivocal. “[A]ny language or symbol,” except the debt

collector’s address and, in some cases, business name, may not be included “on any envelope.” 15

U.S.C. § 1692f(8).

       53.     In other words, NO EXCEPTIONS.

       54.     Accordingly, MCM’s inclusion of “TIME SENSITIVE DOCUMENTS” on the

front of the envelope violates 15 U.S.C. § 1692f(8).

       55.     As alleged, Plaintiff instantly opened MCM’s mail because it said “TIME

SENSITIVE DOCUMENTS.”

       56.     MCM has determined that it collects more from consumers by including “TIME

SENSITIVE DOCUMENTS” on envelopes.

       57.     MCM’s practice of including “TIME SENSITIVE DOCUMENTS” on envelopes

mailed to consumers unfairly puts MCM ahead of other debt collectors.

       58.     On information and belief, MCM’s research demonstrates that the least

sophisticated consumer is more likely to open letters sent in envelopes marked “TIME

SENSITIVE DOCUMENTS” than envelopes that do not contain the words “TIME SENSITIVE

DOCUMENTS.”

       59.     Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692d(5) and f(8) pursuant to

section k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides "any debt

collector who fails to comply with any provision of [the Fair Debt Collection Practices Act] with

respect to any person is liable to such person in an amount equal to the sum of –

       (1)     any actual damage sustained by such person as a result of such failure;

       (2)



                                                7
 Case 3:19-cv-01460-BJD-PDB Document 1 Filed 12/20/19 Page 8 of 11 PageID 8



               (A)     in the case of any action by an individual, such additional damages
                       as the court may allow, but not exceeding $1,000.00; or

       (3)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

       WHEREFORE, Plaintiff requests the following relief:

       A.      a finding that MCM violated 15 U.S.C. §§ 1692d(5) and f(8);

       B.      an award of any actual damages sustained by Plaintiff as a result of MCM’s

               violation(s);

       C.      an award of such additional damages, as the Court may allow, but not exceeding

               $1,000.00;

       D.      an award of costs of this action, together with a reasonable attorney’s fee as

               determined by this Court; and

       E.      an award of such other relief as this Court deems just and proper.

                                     COUNT II:
                Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)

       60.     Paragraphs 15 through 38 of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

       61.     MCM placed or caused to be placed dozens of non-emergency calls, including but

not limited to the aforementioned collection calls, to Plaintiffs’ cellular telephones utilizing an

automatic telephone dialing system (“ATDS”) or an artificial or prerecorded voice without

Plaintiffs’ consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

       62.     Upon information and belief, based on the “clear pause” Plaintiffs experienced on

multiple occasions, MCM employed an ATDS to place calls to Plaintiffs’ cellular telephones.



                                                  8
 Case 3:19-cv-01460-BJD-PDB Document 1 Filed 12/20/19 Page 9 of 11 PageID 9



       63.     Upon information and belief, based on the frequency of dropped phone calls, MCM

employed an ATDS to place calls to Plaintiffs’ cellular telephones.

       64.     Upon information and belief, the ATDS employed by MCM transfers the call to a

live representative once a human voice is detected, hence the clear pause.

       65.     Upon information and belief, the ATDS employed by MCM terminates the call if

no such live representative is available.

       66.     Upon information and belief, the ATDS employed by MCM has the capacity – (A)

to store or produce telephone numbers to be called, using a random or sequential number generator;

and (B) to dial such numbers.

       67.     Upon information and belief, MCM acted through its agents, employees, and/or

representatives at all times relevant.

       68.     As a result of MCM’s violations of 47 U.S.C. §227 (b)(1)(A)(iii). Plaintiffs are

entitled to receive $500.00 in damages for each violation.

       69.     As a result of MCM’s knowing and willful violations of 47 U.S.C. §227

(b)(1)(A)(iii), Plaintiffs are entitled to receive up to $1,500.00 in treble damages for each violation.

       WHEREFORE, Plaintiffs request the following relief:

       A.      a finding that MCM violated 47 U.S.C. § 227 et seq.;

       B.      an award of statutory damages of at least $500.00 for each and every violation;

       C.      an award of treble damages of up to $1,500.00 for each and every violation; and

       D.      an award of such other relief as this Court deems just and proper.




                                                   9
Case 3:19-cv-01460-BJD-PDB Document 1 Filed 12/20/19 Page 10 of 11 PageID 10



                                       COUNT III:
             Florida Consumer Collection Practices Act (Fla. Stat. § 559.55 et seq.)

       70.      Paragraphs 15 through 38 of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

                                   Violation(s) of Fla. Stat. § 559.72

       71.      Subsection 559.72(7) of the CCPA provides:

       In collecting consumer debts, no person shall:

                (7)       Willfully communicate with the debtor or any member of her or his
                          family with such frequency as can reasonably be expected to harass
                          the debtor or her or his family, or willfully engage in other conduct
                          which can reasonably be expected to abuse or harass the debtor or
                          any member of her or his family.

Fla. Stat. § 559.72(7).

       72.      MCM violated Fla. Stat. § 559.72(7) by repeatedly calling Plaintiffs despite

Plaintiffs’ multiple request(s) that MCM stop calling.

       73.      Misconduct includes calling the plaintiff after being asked to stop. Waite v. Fin.

Recovery Servs., Inc., 2010 U.S. Dist. LEXIS 133438, 2010 WL 5209350, at *3 (M.D. Fla. Dec.

16, 2010).

       74.      Plaintiffs may enforce the provisions of Fla. Stat. § 559.72(7) pursuant to Fla. Stat.

§ 559.77(2) which provides:

       Any person who fails to comply with any provision of s. 559.72 is liable for actual
       damages and for additional statutory damages as the court may allow, but not
       exceeding $1,000, together with court costs and reasonable attorney’s fees incurred
       by the plaintiff.

       WHEREFORE, Plaintiffs request the following relief:

       A.       a finding that MCM violated Fla. Stat. § 559.72(7);



                                                   10
Case 3:19-cv-01460-BJD-PDB Document 1 Filed 12/20/19 Page 11 of 11 PageID 11



        B.      an award of actual damages sustained by Plaintiffs as a result of MCM’s

                violation(s);

        C.      an award of additional statutory damages, as the Court may allow, but not

                exceeding $1,000.00;

        D.      an award of court costs and reasonable attorney’s fees incurred by Plaintiff; and

        E.      an award of such other relief as this Court deems just and proper.



                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demands a trial by jury of any and all issues in

this action so triable of right.

DATED: December 20, 2019                                      Respectfully submitted,

                                                              JAMES and MICHELLE LORD

                                                              By: Alexander J. Taylor

                                                              Alexander J. Taylor
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              ataylor@sulaimanlaw.com




                                                 11
